Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	Applicant's arguments filed 05/02/2022 have been fully considered but they are not persuasive.
	Applicant argues one skilled in the art, beginning with Wardlaw, simply would not look to the teachings of Murphy to modify his molding process.  Murphy teaches a different type of molding.  Even if one skilled in the art did turn to Murphy, one skilled in the art would be taught to include a second mold, the press mold described by Murphy.  Such modification, however, would not result in one skilled in the art arriving at the pending claims.
	Examiner respectfully disagrees.  The pending claim 15 recites: “loading a material comprising expanded particles into the loading volume”.  WARDLAW et al. discloses filling a mold with particles of expanded material [0081] wherein the particles of expanded material comprise one or more of the following materials:  expanded thermoplastic urethane (eTPU); expanded polyamide (ePA); expanded polyether block amide (ePEBA) [0019].  Furthermore, WARDLAW et al. discloses closing the mold [0112] and heating and pressurizing the mold to form the sole [0139]. WARDLAW et al. discloses the sole may comprise different thicknesses or curvatures or a cross-shaped or star-shaped diameter for an optimum anchoring with a maximum surface in the material of the midsole, in particular in the expanded material.  Furthermore, the different regions or arms or parts of the sole may comprise different flexibilities and therefore be tailored in accordance with the requirements of the shoe [0026].  MURPHY et al. discloses a compression mold (700-Fig.11A) that is separate/independent from the injection mold thus does not rely on the injection mold for its functions.  MURPHY et al.’s compression mold is to compress a foamed preform (a material comprising expanded particles as claimed). MURPHY et al. teaches said press mold can move perpendicularly with respect to an opposing stationary wall of the press mold to compress the foamed preform, such as soles [0060].  The actuated wall, or a portion thereof, can asymmetrically move forward into the mold cavity and move or displace (e.g., pivot or rotate) with respect to an opposing stationary wall to provide different levels of compression to different portions of the preform and/or to produce a finished part having different thicknesses in different regions [0116].  Therefore, it would have been obvious to one of ordinary skill in the art to have modified WARDLAW et al. by incorporating the teachings of MURPHY et al. wherein the mold parts are closed/moved together over different distances in different areas of the mold in order to mold a sole with different thickness regions as desired by WARDLAW et al. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STELLA KIM YI whose telephone number is (571)270-5123. The examiner can normally be reached Monday-Friday 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STELLA YI
Examiner
Art Unit 1742



/STELLA K YI/Primary Examiner, Art Unit 1742